Case 1:21-cv-04090-WFK-RER Document 15 Filed 09/07/21 Page 1 of 2 PageID #: 192




 UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 LORD SEBEK UPTOWN BEY,                                          :
                                                                 :
                                      Plaintiff,                 :  MEMORANDUM & ORDER
                                                                 : 21-CV-4090(WFK)
                    v.                                           :
                                                                 :
 MARY-ELIZABETH FURMAN, Child Support                            :
 Worker; JOHN DOE, Child Support Supervisor;                     :
 THERESA M. CICCOTTO, MJ Kings County                            :
 DIJOSEPH & PORTEQUELLO/ARNOLD E.                                :
 DIJOSEPH, ESQ.; JOANNE D. QUINONES,                             :
 MJ Kings County,                                                :
                                                                 :
                                      Defendants.                :
  ---------------------------------------------------------------X
 WILLIAM F. KUNTZ, II, United States District Judge:

        By Order dated August 23, 2021, this action was dismissed as frivolous; Judgment was

 entered on August 25, 2021. The Court liberally construes Plaintiff’s letter, submitted August

 30, 2021, as a request for reconsideration pursuant to Rule 59(e) of the Federal Rules of Civil

 Procedure since it was filed within twenty-eight days of the judgment. See Fed. R. Civ. P. 59(e).

 For the reasons set forth below, Plaintiff’s motion for reconsideration is DENIED.

        Under Federal Rule of Civil Procedure 59(e) and Local Civil Rule 6.3, a court may grant

 reconsideration on the basis of an “intervening change of controlling law, the availability of new

 evidence, or the need to correct a clear error or prevent manifest injustice.” Kolel Beth Yechiel

 Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (quotation marks

 and citation omitted). The standard for granting a reconsideration motion is “strict,” and

 reconsideration generally will be denied “unless the moving party can point to controlling

 decisions or data that the court overlooked—matters, in other words, that might reasonably be

 expected to alter the conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d



                                                  1
Case 1:21-cv-04090-WFK-RER Document 15 Filed 09/07/21 Page 2 of 2 PageID #: 193




 255, 257 (2d Cir. 1995) (citations omitted). “It is well-settled that [a motion for reconsideration]

 is not a vehicle for relitigating old issues, presenting the case under new theories, securing a

 rehearing on the merits, or otherwise taking a second bite at the apple.” Analytical Surveys, Inc.

 v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012), as amended (July 13, 2012) (quotations

 omitted).

        In his submission, Plaintiff does not identify any intervening change of controlling law,

 or the availability of new evidence, that would warrant the Court’s reconsideration of its order

 dismissing Plaintiff’s complaint. Nor does Plaintiff identify any controlling decisions that the

 Court overlooked in its prior order. In other words, Plaintiff does not point the Court to any

 ground for reconsideration under the strict standards of Local Civil Rule 6.3 and Federal Rule of

 Civil Procedure 59(e). Therefore, Plaintiff’s motion is DENIED.

                                           CONCLUSION

        Accordingly, the motion for reconsideration is DENIED. The Clerk of Court is

 respectfully requested to send a copy of this Order and note the mailing on the docket. The

 Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken in good

 faith and therefore in forma pauperis status is denied for the purpose of any appeal. Coppedge v.

 United States, 369 U.S. 438, 444–45 (1962).



                                                       SO ORDERED.



                                                       _______________________
                                                       WILLIAM F. KUNTZ, II
                                                       UNITED STATES DISTRICT JUDGE

 Dated: September 3, 2021
        Brooklyn, New York



                                                   2
